Citation Nr: 1414174	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for PTSD and dysthymic disorder. 

2.  Entitlement to a rating in excess of 10 percent for sarcoidosis. 

3.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis. 

4.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis. 

5.  Entitlement to a compensable rating for residuals of hepatitis B. 

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for headaches. 

8.  Entitlement to service connection for tinea pedis. 

9.  Entitlement to service connection for hypertension. 
10.  Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2008, the Veteran requested to appear at a hearing before a decision review officer (DRO) at the RO.  The hearing was scheduled for October 31, 2011 and the Veteran was notified of the time and place of the hearing in a September 2011 letter.  He did not appear for the hearing and has not alleged good cause for his failure to appear.  The Board therefore finds that the request for a hearing has been withdrawn and will proceed with a decision in this case.   

The issues of entitlement to service connection for hypertension and an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's PTSD and dysthymic disorder have improved throughout the claims period with treatment and medication and do not most nearly approximate total occupational and social impairment.

2.  The Veteran's sarcoidosis is manifested by calcified bilateral hilar adenopathy without symptoms, active disease, or any manifestations requiring treatment with medication such as corticosteroids; objective testing does not demonstrate pulmonary function that most nearly approximates FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

3.  The Veteran's residuals of hepatitis B are nonsymptomatic with no incapacitating episodes or impairment to liver function.

4.  The Veteran's right knee arthritis manifests painful limitation of motion that most nearly approximates flexion to 125 degrees and extension to 0 degrees without instability, frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula.

5.  The Veteran's left knee arthritis manifests painful limitation of motion that most nearly approximates flexion to 124 degrees and extension to 0 degrees without instability, frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula.

6.  The Veteran does not have a left ear hearing loss disability. 

7.  The Veteran's right ear hearing loss had its onset during active duty service due to combat noise exposure.  

8.  Chronic headaches were not present during service and are not the result of a disease or injury in service. 

9.  Tinea pedis was not present during service and is not the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD and dysthymic disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 10 percent for sarcoidosis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6846.

3.  The criteria for a compensable rating for residuals of hepatitis B are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345.

4.  The criteria for an initial rating in excess of 10 percent for right knee arthritis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-62.

5.  The criteria for an initial rating in excess of 10 percent for left knee arthritis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-62.

6.  Left ear hearing loss was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. §§ 3.303, 3.385.

7.  Service connection for right ear hearing loss is warranted.  U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. §§ 3.303, 3.385.

8.  Headaches were not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

9.  Tinea pedis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


PTSD and Dysthymic Disorder

Service connection for PTSD was awarded in the March 2007 rating decision on appeal with an initial 70 percent evaluation assigned effective February 14, 2006.  The May 2008 statement of the case (SOC) recharacterized the service-connected psychiatric disorder to include dysthymic disorder.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD and dysthymic disorder.  The Veteran has not manifested the specific criteria associated with a total schedular rating; his thought processes and ability to communicate were intact throughout the claims period and he clearly did not manifest disorientation to time or place or memory loss of such severity that he forgot the names of close relatives, his own occupation, or name.  On one occasion during the March 2007 VA examination, the Veteran reported experiencing visual hallucinations of flashes across his eyes; however, he has otherwise always denied hallucinations or delusions at VA examinations and during his years of treatment with VA providers.  The Veteran has also expressed feelings of irritability and anger towards others, but he has never reported current homicidal ideation or manifested a persistent danger of hurting himself or others.  

A total rating is warranted if the Veteran's service-connected PTSD and dysthymic disorder causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3  (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  After review of the medical and lay evidence, the Board finds that the Veteran has not manifested total occupational and social impairment and a 100 percent evaluation is therefore not appropriate.  

VA treatment records document gradual improvement in the Veteran's psychiatric symptoms throughout the claims period.  The Veteran started treatment at the Cleveland VA Medical Center (VAMC) in December 2004 and began regular therapy at the Tuscaloosa VAMC in August 2006.  His symptoms of PTSD, including intrusive thoughts, nightmares, insomnia, flashbacks, irritability, depression, and anxiety, were initially characterized as severe and in August 2006 he participated in a clinical trial for a PTSD medication.  In October 2006, the Veteran reported significant improvement in his PTSD symptoms and a March 2007 VA examiner noted overall moderate psychiatric symptoms.  The Veteran stopped VA therapy for a period of a little over a year, but remained compliant with his medications and returned to the Tuscaloosa VAMC in May 2008, reporting that he had returned to church and was doing well with help from his supportive family.  The Veteran continued to report that he was functioning well and by the time of the January 2012 VA examination, the Veteran's PTSD was in full remission with no psychiatric symptoms.  

The Veteran's Global Assessment of Functioning (GAF) scores also indicate improved functioning associated with the service-connected PTSD and dysthymic disorder without evidence of total impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores throughout the claims period have ranged from 50, assigned at the initial August 2006 mental health evaluation and consistent with serious symptoms and impairment, to 88 at the January 2012 VA examination, associated with absent or minimal symptoms and good functioning in all areas.  Id.  These GAF scores show that the Veteran's PTSD improved throughout the claims period and was never productive of total impairment.  

With respect to the Veteran's specific occupational and social impairment, he retired from the United States Postal Service (USPS) in 2005, before the award of service connection for PTSD, and at the time he began treatment at the Tuscaloosa VAMC in August 2006, was separated from his second wife and pursuing a divorce.  As with the other manifestations of his disability, the Veteran's occupational and social functioning improved throughout the claims period.  By the time of the January 2012 VA examination, the Veteran's disability did not interfere with occupational or social functioning.  He has never manifested total occupational or social impairment; during the March 2007 VA examination he reported a recent history of anger and an incident of assault towards his co-workers, but he retired in 2005 from the USPS due to age and length of service.  The Veteran also stated in March 2007 that he had few interests or hobbies, but considered his brother and sister friends.  The March 2007 VA examiner characterized the Veteran's occupational and social impairment as moderate to severe, but not total.  When the Veteran returned to the VAMC in May 2008, he was regularly attending church and had a girlfriend and a supportive family.  The January 2012 VA examiner noted that the Veteran was extremely active in church, serving as president of the men's ministry and assisting with large gatherings such as revivals.  He was found to have a rich social life, participated in work-like church volunteer activities, and had no apparent occupational or social impairment from the service-connected psychiatric disorder.  

The Board therefore finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms is contemplated by a 100 percent rating at any time during the claims period.  It is also clear that the Veteran has not manifested total occupational and social impairment.  While his initial symptom presentation in 2006 was characterized as severe, his service-connected psychiatric disorder improved and is now in full remission.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 70 percent for PTSD and dysthymic disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Sarcoidosis

Service connection for sarcoidosis with shortness of breath was granted in a July 1988 rating decision with an initial 10 percent evaluation assigned effective December 1, 1987.  The March 2007 rating decision on appeal continued the 10 percent evaluation.  The Veteran contends that an increased rating is warranted as his disability is productive of shortness of breath that results in physical and functional impairment. 

The Veteran's sarcoidosis is rated as 10 percent disabling under Diagnostic Code 6846 pertaining specifically to sarcoidosis.  Under this diagnostic code, sarcoidosis is rated under either the rating criteria of Diagnostic Code 6846 or as chronic bronchitis (Diagnostic Code 6600).  Extra-pulmonary involvement is rated under the specific body system involved.
The Board will first address whether an increased rating is warranted under the specific criteria for sarcoidosis in Diagnostic Code 6846.  Sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated noncompensably (0 percent) disabling.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The Board finds that a rating in excess of 10 percent is not warranted for sarcoidosis under Diagnostic Code 6846.  Treatment records from the Cleveland and Tuscaloosa VAMCs and various private facilities document complaints of shortness of breath and chest pain at various times throughout the claims period, but there is no indication that these symptoms are associated with service-connected sarcoidosis.  In fact, the January 2012 VA examiner specifically found that the Veteran had no findings, signs, or symptoms attributable to sarcoidosis.  The condition did not require any treatment, to include corticosteroids, or antibiotics, and did not involve any other organ systems.  Similar findings were made upon VA general medical examination in January 2007 when the Veteran denied receiving any treatment for sarcoidosis.  The Veteran's treating physicians have also characterized the disability as asymptomatic.  In June 2005, the Veteran's VA primary care physician noted that there were no symptoms of active sarcoidosis.  A private pulmonologist who examined the Veteran during a hospitalization in May 2010 also found that his sarcoidosis was "quiescent" with no gross evidence of the disability.  

Although the Veteran's sarcoidosis is essentially asymptomatic, clinical records document treatment and hospital admissions for pulmonary conditions during the claims period.  In June 2005, a VA chest X-ray demonstrated two small questionable areas in the lung.  The Veteran's physician at the Cleveland VAMC recommended a chest CT and ears, nose, and throat (ENT) consultation and noted the areas could be related to sarcoidosis.  However, the Veteran failed to report for the scheduled examinations and tests, likely due to his relocation to the Detroit area.  Several years later, in April 2009, several pulmonary emboli were identified in the Veteran's lung following a chest CT performed at the Tuscaloosa VAMC.  The Veteran was transferred to a private hospital and began anticoagulation medications and therapy.  He continues to take anticoagulants, including Coumadin, but treatment records do not document any further treatment for blood clots in the lungs. 

While the Veteran has clearly undergone treatment for pulmonary conditions, there is no competent evidence associating these lung abnormalities with the service-connected sarcoidosis.  Radiographs, including an April 2009 chest CT and January 2012 chest X-ray, document some residuals of sarcoidosis, but there is no evidence of active disease.  These tests indicate calcified bilateral hilar adenopathies and hilar fullness consistent with a history of sarcoidosis, but these findings are contemplated by a noncompensable rating under Diagnostic Code 6846.  An increased 30 percent rating is consistent with pulmonary involvement, persistent symptoms, and chronic use of corticosteroids.  As noted above, the medical evidence clearly demonstrates that the Veteran's sarcoidosis is not productive of any actual symptoms or active disease and has not required treatment at any time during the claims period.  None of the competent evidence indicates a relationship between the Veteran's other pulmonary conditions and service-connected sarcoidosis and none of his treating physicians have drawn such a conclusion.  The Board has considered the Veteran's statements that his sarcoidosis is responsible for his shortness of breath and physical limitations, but notes that as a layperson, he is not competent to render an opinion regarding the medical etiology of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 6846 for rating sarcoidosis.  

The Board will now turn to whether an increased rating is warranted for sarcoidosis under the criteria pertaining to chronic bronchitis.  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

PFT testing dated throughout the claims period does not establish pulmonary involvement from sarcoidosis consistent with a rating in excess of 10 percent.  The Veteran has not manifested more than a moderate restrictive defect and his poorest FEV-1 result was observed during the January 2007 VA examination when it demonstrated 69 percent predicted post-bronchodilator.  See 38 C.F.R. § 4.96(d)(5) (when evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria unless the post-bronchodilator results are poorer than the pre-bronchodilator results).  Although this finding is contemplated by a 30 percent evaluation under Diagnostic Code 6600, the Veteran's FEV-1 was consistently measured in the higher ranges during all other PFTs conducted during the claims period.  In fact, the most recent PFT (performed in conjunction with the January 2012 VA examination) documented a FEV-1 of 81 percent pre-bronchodilator.  The Veteran's FEV-1/FVC findings have also never measured within the range contemplated by an increased rating under Diagnostic Code 6600.  With respect to DLCO, the January 2012 PFT noted a pre-bronchodilator response of 46 percent, consistent with a 60 percent rating, but the Board finds that this one isolated finding, at odds with all the other objective evidence, is not truly indicative of the Veteran's diffusing capacity due to sarcoidosis.  This is especially true in light of the characterization of his disability as asymptomatic and without active disease or manifestations by his treating and examining physicians.  

The Board must therefore conclude that a rating in excess of 10 percent is not warranted for sarcoidosis at any time during the claims period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Bilateral Knee Arthritis

Service connection for bilateral knee arthritis was awarded in the March 2007 rating decision on appeal.  Each knee was assigned a separate noncompensable evaluation effective February 14, 2006.  In the May 2008 SOC, increased 10 percent ratings were assigned for each knee, also effective from February 14, 2006. 

The Veteran's knee disabilities are currently assigned separate 10 percent evaluations under Diagnostic Code 5010 for traumatic arthritis with painful and limited knee motion.  Under this diagnostic code, arthritis due to trauma is rated by analogy to degenerative arthritis under Diagnostic Code 5003.  A rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although there is radiographic evidence of arthritis in each knee, a 20 percent evaluation is not warranted under Diagnostic Code 5003 as the Veteran's service-connected knee disabilities clearly involve only one major joint each.  

The Board must now determine whether the Veteran manifests limitation of motion of the knees that most nearly approximates a higher initial rating under the criteria pertaining to flexion and extension of the knee.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 0 percent evaluation for flexion limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a noncompensable evaluation when it is limited to 5 degrees; a 10 percent evaluation when it is limited to 10 degrees; and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Range of motion of the knees was most restricted at a January 2012 VA examination.  At that time, the right knee manifested flexion limited to 125 and full extension to 0 degrees.  The left knee manifested similar findings; flexion was limited to 124 degrees and extension was full to 0 degrees.  The Veteran only complained of pain at the endpoint of testing and there was no additional loss of motion of either knee with repetitive testing.  

VA must apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion.  DeLuca and Johnston, supra; 38 C.F.R. § 4.59.  With consideration of the DeLuca factors, it is clear that the Veteran's knees have manifested flexion that is limited, at most, to 125 degrees on the right and 124 degrees on the left.  The Veteran complained of some pain while moving his knees, but only at the endpoint of testing.  The bilateral knees have also consistently demonstrated no additional loss of motion following repetitive testing due to pain, fatigue, weakness, lack of endurance of incoordination.  Thus, even with consideration of functional factors, the Veteran's bilateral knee disabilities clearly do not demonstrate limitation of motion beyond 125 degrees of flexion or 0 degrees of extension.  These findings are contemplated by noncompensable evaluations under Diagnostic Code 5260 and 5262 and increased or separate ratings based on limitation of motion are not possible.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The Veteran is already in receipt of 10 percent ratings for arthritis; however, the record clearly does not establish the presence of instability of either knee.  The Veteran has never complained of instability in the knees and both knees were stable during testing at the January 2007 and January 2012 VA examinations.  Therefore, increased or separate ratings are not warranted for either knee disability under Diagnostic Code 5257.  

A 20 percent rating is also possible for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this case, the record is negative for objective evidence of dislocated semilunar cartilage or frequent locking.  During the January 2007 VA examination, the Veteran reported experiencing some locking of the left knee, but only during cold weather.  He also stated that he had experienced no problems with his knees since moving to Alabama.  At the most recent VA examination in January 2012, the Veteran only complained of intermittent achiness of the knees and there was no evidence of locking or any functional loss or impairment due to the service-connected disabilities.  Additionally, the record does not contain any evidence of joint effusions.  Diagnostic Code 5258 is therefore not for consideration.  Similarly, the Board finds that Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are also not for application in this case as the Veteran's bilateral knee disabilities have not manifested any of the symptoms associated with these diagnostic codes.  

The Board has considered whether there is any schedular basis for granting higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Hepatitis B

The Veteran contends that a compensable rating is warranted for residuals of hepatitis B as the disability is productive of fatigue and loss of appetite.  Service connection for residuals of hepatitis was awarded in a July 1988 rating decision.  An initial noncompensable evaluation was assigned effective December 1, 1987.  The March 2007 rating decision on appeal continued the noncompensable rating. 

The Veteran's residuals of hepatitis B are currently rated under Diagnostic Code 7345 pertaining to chronic liver disease without cirrhosis (including hepatitis B).  Chronic liver disease that is nonsymptomatic is rated noncompensably (0 percent) disabling.  Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at  least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  

Note (1) to Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to rate it under Diagnostic Code 7345.  38 C.F.R. § 4.114.

The Board finds that the Veteran's residuals of hepatitis B are nonsymptomatic and most nearly approximate the currently assigned noncompensable rating under Diagnostic Code 7345.  There is no medical evidence of any symptoms or sequelae associated with the Veteran's hepatitis and liver function tests performed throughout the claims period have been normal. The January 2007 and January 2012 VA examiners both concluded that the Veteran had no signs, symptoms, or residuals from hepatitis B, and the Veteran has not received treatment for the condition at any time during the claims period.  Although he complained of fatigue and poor appetite at the January 2007 VA examination, there is no medical evidence linking these symptoms to service-connected hepatitis.  The Board finds that the Veteran's lay statements are outweighed by the competent medical evidence of record which establishes that his hepatitis is nonsymptomatic with no incapacitating episodes or impairment to liver function.  Therefore, the claim for a compensable rating for residuals of hepatitis must be denied.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  His PTSD is manifested by symptoms such as insomnia, irritability, depression, and anxiety that have gradually improved throughout the claims period and are not currently productive of any occupational or social impairment.  His bilateral knee arthritis manifests painful limitation of motion without instability or frequent locking.  Service-connected sarcoidosis and hepatitis are asymptomatic without residuals or impairment to pulmonary or liver function.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular ratings is not warranted.

Lastly, the Veteran has been awarded a total disability rating based on individual unemployability effective throughout the appeal period.  A December 2012 rating decision proposed to discontinue that benefit.  It is not clear from the record what the current status is of that rating decision but it is clear that it has not yet been appealed to the Board and therefore the issue of entitlement to TDIU is not currently before the Board.
Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for a bilateral hearing loss disability.  He stated during the January 2007 VA audiological examination that he noticed the onset of hearing loss in 1976, during active military service.  The Board finds that a current hearing loss disability is demonstrated by the evidence of record with respect to the Veteran's right ear, but not the left.  Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less. 38 C.F.R. § 3.385 (2013).  

The Veteran's hearing was tested during a January 2007 VA audiological examination.  The audiogram demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
35
50
LEFT
15
15
20
20
35

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The VA examiner diagnosed mild to moderate sensorineural hearing loss in the right ear and normal hearing in the left ear.  The January 2007 audiogram establishes a right ear hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385. 

With respect to the claim for the left ear, the competent medical evidence establishes that the Veteran does not manifest a hearing loss disability.  The Veteran's left ear did not demonstrate hearing loss of sufficient severity to constitute a disability for VA purposes at the January 2007 VA examination, and the record does not indicate that the Veteran has undergone audiometric testing of his left ear at any other time during the claims period.  The Veteran is competent to report symptoms such as decreased hearing in the left ear, but he is not competent to diagnose hearing loss for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board finds that the objective medical evidence outweighs the Veteran's lay statements regarding the presence of a left ear hearing loss disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Veteran not competent to diagnose cancer; whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board).  Therefore, service connection is not possible for a hearing loss disability of the left ear as a current disability is not demonstrated.  

The Board must now determine whether the Veteran's right ear hearing loss disability is etiologically related to active duty service.  Service treatment records are negative for treatment or complaints related to the Veteran's hearing and an audiogram conducted in October 1987 in association with the Veteran's separation from active duty demonstrated normal hearing.  While there is no documentation of hearing loss during service, the Veteran stated during the January 2007 VA examination that he noticed the onset of hearing loss in 1976 during active duty service.  Service personnel records document the Veteran's service as an infantryman and his participation in combat operations in the Republic of Vietnam.  
Noise exposure is consistent with the circumstances of his combat service in Vietnam.  38 U.S.C.A. § 1154(b) (West 2002).  The Board therefore finds that the evidence establishes the presence of an in-service injury, i.e. acoustic trauma.  

In Reeves v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) found that the combat presumption contained within 38 U.S.C.A. § 1154(b) not only applied to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  The Veteran has reported first noticing chronic hearing loss during active duty.  Therefore, 38 U.S.C.A. § 1154(b) applies to his contentions regarding the onset of the chronic disability during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  In this case, the Board finds that the record does not contain clear and convincing evidence that the Veteran did not acquire chronic right ear hearing loss during active service, and the combat presumption of 1154(b) with respect to the in-service incurrence of the claimed disability is not rebutted.  
The Veteran has reported the onset of hearing loss during service that has continued to the present day.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  The Board also finds that the Veteran's statements are credible.  Although the January 2007 VA audiological examiner provided a medical opinion against the claim, the examiner's opinion was based on a finding of normal hearing at the time of the Veteran's retirement from service and the lack of audio frequency testing in the years following the Veteran's retirement.  The examiner did not consider the Veteran's reports of a continuity of symptoms since service or his combat noise exposure in formulating the stated medical opinion.  The Board finds that the lack of documentation of hearing loss during service is not sufficient on its own to provide clear and convincing evidence that the Veteran's hearing loss was not incurred during active duty.  The combat presumption contained in 38 U.S.C.A. § 1154(b) is not rebutted and the Board finds that Veteran's right ear hearing loss had its onset during active duty service.  Service connection for a right ear hearing loss disability is granted.

Headaches

The Veteran contends that service connection is warranted for a chronic headache disability as it was incurred due to a head injury during active duty service.  The record establishes a current disability-the Veteran was diagnosed with non-migraine headaches upon VA examination in January 2012.  A similar finding was also made by the VA general medical examiner in January 2007.  

Service records also demonstrate an in-service injury.  On June 13, 1972, the Veteran was treated for a head injury resulting in several minutes of vertigo and abrasions.  Medication was prescribed, but two days later, he was seen again with complaints of headaches and nausea.  The Veteran was provided a follow-up appointment in July 1972 and again reported experiencing headaches and nausea.  The record does not indicate any additional treatment for headaches until August 1974, when he was seen for a migraine headache.  He reported a history of past migraines occurring every one to two months and a history of a head injury.  The Veteran's head was physically normal at the October 1987 retirement examination, but he reported a history of frequent and severe headaches on the accompanying report of medical history.  As service records document a June 1972 head injury and complaints of headaches, an in-service injury is established.  

Although the Veteran incurred a head injury and complained of headaches during service, the Board finds that service records do not indicate a nexus between a current headache disability and the in-service injury.  The October 1987 report of medical history includes the Veteran's reports of headaches dating from the June 1972 head injury, but no chronic conditions were identified at the retirement examination or at any other time during active duty.  The Veteran was treated for headaches on only three occasions during his 20 year period of active service, and there are gaps of several years between complaints.  There is also no post-service medical evidence of headaches until January 2002, 15 years after discharge, when the Veteran reported experiencing headaches at the Cleveland VAMC as a symptom of severe hypertension.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's chronic headaches were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight of the competent medical evidence is also against the claim for service connection.  The Veteran has not submitted any medical evidence in support of his claim and none of his treating physicians have identified a link between the in-service head injury and current headaches.  In fact, the only medical opinions of record, those of January 2007 and January 2012 VA examiners, weigh against the claim for service connection.  After examining the Veteran and reviewing the claims file, the January 2012 VA examiner concluded that it was less likely as not that the current headache disability was related to service.  The VA examiner noted that the Veteran did not have a traumatic brain injury (TBI), his complaints of episodic headaches were not consistent with migraine-type headaches, and it was very unusual for a headache to last three decades due to a single incident of minor head trauma.  Additionally, in January 2007, a VA doctor of optometry opined that the Veteran's headaches were classical vascular or migraine headaches associated with eye strain.  Thus, the only medical opinions of record do not identify a link between the Veteran's headaches and any incident of active service. 
Headaches are not a chronic disability under 38 C.F.R. § 3.309(a) and reports of a continuity of symptomatology cannot support a claim for service connection under 38 C.F.R. § 3.303(b).  However, the Board can consider lay reports of a continuity of symptoms in the context of a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not provided a clear continuity of headache symptoms since active duty service.  During the January 2012 VA examination, he reported experiencing only episodic headaches since service and stated that it had been "a while since I had a headache." Upon VA general medical examination in January 2007, the Veteran dated the onset of his headaches to one year before the examination.  He has also denied experiencing headaches on several occasions while receiving treatment at various medical facilities and during an April 1988 VA examination.  The Board therefore finds that the Veteran has not reported a continuity of headache symptoms since active duty.  

The Board has also considered the statements of the Veteran connecting his headaches to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, while service records document a head injury in June 1972 and some complaints of headaches, there is no post-service evidence of the claimed disability until years after the Veteran's separation from active duty.  In addition, the weight of the competent medical evidence is against a finding that the Veteran's headaches are etiologically related to any incident of military service (to include the June 1972 head injury).  The Veteran has not reported a continuity of symptoms and his lay statements regarding the etiology of his headaches are clearly outweighed by the competent medical evidence against the claim, including the opinion of the January 2012 VA examiner.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Tinea Pedis

The Veteran contends that service connection is warranted for tinea pedis as the condition was incurred during active duty.  He reported the onset of tinea pedis during military service in Vietnam with more recent manifestations of the disability.  The record establishes a current disability; the Veteran was treated for tinea pedis between the toes of both feet in June 2003 at the Akron VA Community Based Outpatient Clinic (CBOC).  Tinea pedis was also diagnosed by the January 2007 VA general medical examiner.  

The Board also finds that an in-service injury is demonstrated.  Service records do not document any complaints or treatment for tinea pedis or a similar fungal infection, but the Veteran has reported the onset of the condition during his active duty service in Vietnam.  The Veteran is competent to report injuries that occurred during military service and the Board finds his statements regarding in-service "jungle rot" of the feet are credible.  Thus, an in-service injury is present. 

With respect to the third element of service connection, a nexus between the current disability and the in-service injury, service records do not indicate such a link.  As noted above, the service records are negative for any lay or medical evidence of skin problems involving the feet.  The Veteran's feet and skin were both normal upon physical examination during the October 1987 retirement examination and the Veteran specifically denied experiencing any skin diseases on the accompanying report of medical history.  There is also no post-service evidence of tinea pedis until years after active duty service.  The earliest medical finding related to the claimed condition dates from June 2003, more than 25 years after service, when the Veteran was treated for athlete's foot at the Akron CBOC. The condition resolved with the use of topical antifungal medication.  During the January 2007 VA examination, the Veteran also denied experiencing any fungal infections of his feet within the past few years and only complained of dry and peeling skin on the bottom of his feet. 

There is also no competent evidence in support of the claim for service connection.  None of the Veteran's physicians have linked tinea pedis to active duty service and VA and private clinical records only document one instance of treatment for the claimed condition during the claims period.  The Veteran has also not reported a continuity of symptoms related to tinea pedis; the post-service treatment records and the Veteran's own statements indicate only intermittent manifestations of the skin condition.  Tinea pedis is not a chronic disability under 38 C.F.R. § 3.309(a), and the Board addresses whether the Veteran has reported a continuity of symptoms in the context of determining service connection under 38 C.F.R. §§ 3.303(a) and (d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As for the Veteran's contentions connecting his tinea pedis to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to report observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

In conclusion, the Board finds that the there is no post-service evidence of the claimed tinea pedis until years after the Veteran's separation from active duty.  The weight of the competent evidence is against a nexus between tinea pedis and active service, and the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims for increased evaluations for PTSD and bilateral knee arthritis, the Veteran has initiated an appeal regarding the initial ratings assigned following an award of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement (NOD) as to the March 2007 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The May 2008 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

With respect to the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded proper VA examinations throughout the claims period in response to his claims for increased ratings and service connection, to include appropriate medical opinions addressing the severity and etiology of the claimed disabilities.

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment from the Cleveland, Detroit, Birmingham, and Tuscaloosa VAMCs, records from the Social Security Agency (SSA), and private medical records.  On his June 2006 application for SSA benefits, the Veteran reported receiving treatment at the Aurora VAMC in 1972 for trouble breathing.  Remanding to request records of this treatment would serve no useful purpose as they are clearly not pertinent to any of the issues on appeal.  Breathing problems could be a symptom of sarcoidosis, but the current claim for an increased rating for sarcoidosis is only concerned with the evidence dating from one year before the claim for an increased rating was filed in February 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Furthermore, the Veteran has not reported receiving treatment at the Aurora VAMC for any symptoms or manifestations of the other disabilities on appeal.  Thus, the duty to assist does not require a remand to request records from the Aurora VAMC.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD and dysthymic disorder is denied.

Entitlement to a rating in excess of 10 percent for sarcoidosis is denied. 

Entitlement to an initial rating in excess of 10 percent for right knee arthritis is denied. 

Entitlement to an initial rating in excess of 10 percent for left knee arthritis is denied.

Entitlement to a compensable rating for hepatitis B is denied.

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for tinea pedis is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for hypertension and an eye disability.

In a February 2014 written brief, the Veteran's representative argued that the Veteran's hypertension was aggravated by service-connected PTSD.  In support of the claim, the Veteran's representative referenced information on VA's website and in VA publications recognizing a link between PTSD and cardiovascular disorders.  As the record contains competent evidence of a possible association between the claimed hypertension and service-connected PTSD, the Board finds that a VA opinion addressing service connection on a secondary basis is required by the duty to assist.  

Regarding the claimed eye disability, the Board finds that a VA examination is necessary to determine the nature and etiology of all diagnosed eye conditions.  The Veteran was examined by a VA examiner in January 2007, but the examination report is not clear regarding the exact nature of all the Veteran's current eye disabilities and was apparently conducted without review of any of the Veteran's medical records.  The only other medical evidence pertaining to the Veteran's eyes dates from a May 2004 eye examination at the Akron CBOC.  At that time, multiple eye conditions were diagnosed including early cataracts and suspected glaucoma, but none of these diagnoses were addressed by the January 2007 VA examiner.  Thus, the Board finds that an additional VA examination is necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file and a copy of this remand to a VA examiner with the appropriate expertise to render a medical opinion in this case.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  

The examiner should provide an opinion addressing whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension was caused or aggravated by service-connected PTSD. 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  The VA examiner should address the medical text referenced by the Veteran's representative in the May 2013 post-remand brief acknowledging that psychosocial factors such as anger, anxiety, and depression have been associated with cardiovascular disease.  

Aggravation is defined as a permanent worsening beyond the natural progression of a disability.

2.  Afford the Veteran a VA examination to determine the nature and etiology of any current eye disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should diagnose all currently present eye disabilities, to specifically include cataracts, glaucoma, and any visual impairments.

Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more), that any diagnosed eye disabilities are etiologically related to any incident of the Veteran's active service, to include his complaints of the onset of blurring and decreased vision during active duty service following computer use.

A full rationale (i.e. basis) should be provided for all expressed opinions.

3.  Readjudicate the claims on appeal and, if any benefit sought is not granted in full, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


